     Case 3:20-cv-00830-BAS-NLS Document 10 Filed 06/26/20 PageID.388 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
          JOSEPH SCHMIDT,                         Case No. 20-cv-00830-BAS-NLS
11
                                     Plaintiff,   ORDER GRANTING DEFENDANT’S
12                                                UNOPPOSED MOTION TO DISMISS
              v.                                  PLAINTIFF’S COMPLAINT
13
          THE WASHINGTON NEWSPAPER                [ECF No. 3]
14        PUBLISHING CO., LLC, d/b/a
          WASHINGTON EXAMINER,
15
                                   Defendant.
16

17          Before the Court is Defendant Washington Newspaper Publishing Company’s
18   (“Defendant”) Motion to Dismiss (“Motion”). (Mot., ECF No. 3.) Plaintiff has not timely
19   filed any response to Defendant’s Motion. For the reasons discussed below, the Court
20   GRANTS Defendant’s Motion and DISMISSES WITH PREJUDICE Plaintiff’s
21   Complaint.
22   I.     RELEVANT BACKGROUND
23          Plaintiff Joseph Schmidt commenced this action in San Diego Superior Court on
24   December 16, 2019, seeking damages for alleged defamation. (ECF No. 1-3.) On May 1,
25   2020, Defendant Washington Newspaper Publishing Company (“Defendant”) removed
26   this action to this Court. (ECF No. 1.)
27          On May 8, 2020, Defendant moved to dismiss Plaintiff’s Complaint on the basis
28   that (1) a Delaware court found the same claims to be time-barred; and (2) this prior

                                               –1–
                                                                                     20cv830
     Case 3:20-cv-00830-BAS-NLS Document 10 Filed 06/26/20 PageID.389 Page 2 of 5



 1   judgment should be afforded effect under the Full Faith and Credit Clause and the
 2   principles of claim preclusion and res judicata. (ECF No. 3.) The Notice of Electronic
 3   Filing indicates that notice of the Motion was served via emailed to Plaintiff’s counsel.
 4   See Civ L.R. 5.4(c) (“The NEF that is automatically generated by the Court’s Electronic
 5   Filing System constitutes service of the filed document on Filing Users.”). Under the
 6   Local Rules, a party opposing a motion must file either an opposition or a statement of
 7   non-opposition no later than fourteen calendar days prior to the noticed hearing date. Civ.
 8   L.R. 7.1(e)(2). Here, because the hearing date for Defendant’s Motion was June 8, 2020,
 9   Plaintiff was required to file either an opposition or a statement of non-opposition by May
10   25, 2020. (See ECF No. 6 (citing Civ. L.R. 7.1(e)(2)).)
11          The Court issued an Order to Show Cause (“OSC”) requiring Plaintiff to file an
12   opposition, notice of non-opposition, or voluntary dismissal of the action by June 22, 2020.
13   (ECF No. 9.) The Court noted that, pursuant to Local Rule 7.1(f)(3)(c),1 Plaintiff’s “failure
14   to timely respond to the OSC will be considered consent to the granting of Defendant’s
15   Motion and the dismissal of this action with prejudice.” Plaintiff did not timely respond
16   to the OSC.
17   II.    LEGAL STANDARD
18           “The Ninth Circuit has held that a district court may properly grant a motion to
19   dismiss as unopposed pursuant to a local rule that permits, but does not require, the
20   granting of a motion for failure to respond.” See Burcher v. Lawhead, No. 18CV2559-
21   JAH (MDD), 2019 WL 5963635, at *1 (S.D. Cal. Nov. 13, 2019) (citing Ghazali v. Moran,
22   46 F.3d 52, 53 (9th Cir. 1995)); Steel v. City of San Diego, No. 09-cv-1743, 2009 WL
23   3715257, at *1 (S.D. Cal., Nov. 5, 2009) (citing same).
24          Further, “[a]lthough there is . . . a [public] policy favoring disposition on the merits,
25   it is the responsibility of the moving party to move towards that disposition at a reasonable
26   pace, and to refrain from dilatory and evasive tactics.” In re Eisen, 31 F.3d 1447, 1454
27   1
       This provision states the following: “Waiver: If an opposing party fails to file the papers in the manner
28   required by Civil Local Rule 7.1.e.2, that failure may constitute a consent to the granting of a motion or
     other request for ruling by the court.”

                                                     –2–
                                                                                                        20cv830
     Case 3:20-cv-00830-BAS-NLS Document 10 Filed 06/26/20 PageID.390 Page 3 of 5



 1   (9th Cir. 1994). District courts have the inherent power to control their dockets and, “[i]n
 2   the exercise of that power they may impose sanctions including, where appropriate, . . .
 3   dismissal of a case.” Thompson v. Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986), cert.
 4   denied, 479 U.S. 829 (1986). As such, failure to comply with provisions of the local rules
 5   and failure to comply with a court order also provide independent grounds for dismissal
 6   of an action. See Ghazali, 46 F.3d at 53 (“Failure to follow a district court’s local rules is
 7   a proper ground for dismissal.”); see also Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th
 8   Cir. 1992), as amended (May 22, 1992) (“Pursuant to Federal Rule of Civil Procedure
 9   41(b), the district court may dismiss an action for failure to comply with any order of the
10   court.”).
11          To dismiss an action for any of the aforementioned reasons, the Court must weigh
12   the following factors: “(1) the public’s interest in expeditious resolution of litigation; (2)
13   the court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the
14   public policy favoring disposition of cases on their merits; and (5) the availability of less
15   drastic alternatives.” Burcher, 2019 WL 5963635, at *1 (applying factors prior to granting
16   an unopposed motion to dismiss); Ferdik, 963 F.2d at 1261 (applying factors to failure to
17   comply with court order); Garacci v. Ratelle, 116 F.3d 484 (9th Cir. 1997) (applying
18   factors to failure to comply with local rules).
19   III.   ANALYSIS
20          As explained below, the Court finds four of the five factors weigh in favor of
21   dismissal. 2
22          A.      Public’s Interest In Expeditious Resolution
23          “[T]he public’s interest in expeditious resolution of litigation always favors
24   dismissal.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999). Although an
25   opposition or non-opposition to a motion is a basic requirement of motion practice,
26   Plaintiff’s response is to the Motion—which itself has been pending for over a month—
27   2
      The Ninth Circuit has recognized that the fourth factor—the public policy favoring disposition of cases
28   on their merits—counsels against dismissal. Hernandez v. City of El Monte, 138 F.3d 393, 401 (9th Cir.
     1998).

                                                    –3–
                                                                                                    20cv830
     Case 3:20-cv-00830-BAS-NLS Document 10 Filed 06/26/20 PageID.391 Page 4 of 5



 1   was overdue by over three weeks at the time the Court issued the OSC. Plaintiff has also
 2   failed to avail himself of the additional opportunity to respond provided by the OSC. (ECF
 3   No. 9.) Without a response from Plaintiff, the Court cannot determine the issues in dispute
 4   and, consequently, cannot expeditiously resolve on the merits those issues still in
 5   contention. Thus, the Court finds that this factor weighs in favor of dismissal. See
 6   Swingler v. Dep’t of Veterans Affairs, No. 2:19-1135 DSF (ADS), 2019 WL 6620492, at
 7   *2 (C.D. Cal. Nov. 5, 2019), report and recommendation adopted, No. 2:19-1135 DSF
 8   (ADS), 2019 WL 6618922 (C.D. Cal. Dec. 5, 2019).
 9         B.     Court’s Need to Manage its Docket
10         A district court is in the best position to determine whether the delay in a particular
11   case interferes with docket management and the public interest. Ash v. Cuetkov, 739 F.2d
12   493, 496 (9th Cir. 1984). Here, Plaintiff failed to comply with the requirement to respond
13   to the motion to dismiss and to the OSC, despite being twice “given ample time to respond
14   to” Defendant’s motion. See Ghazali, 46 F.3d at 54. There is also no evidence before the
15   Court that Plaintiff was not aware of the pending motion. See id. Therefore, Plaintiff’s
16   failure to respond “impermissibly allow[s] [P]laintiff to control the pace of the docket
17   rather than the [C]ourt.” See Smith v. Cty. Of Riverside Sheriff Dep’t, No. ED CV 17-1969
18   DSF (SP), 2019 WL 7865170, at *3 (C.D. Cal. Nov. 18, 2019) (citing Pagtalunan v.
19   Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (“It is incumbent upon the Court to manage its
20   docket without being subject to routine noncompliance of litigants.”)). Consequently, this
21   factor also weighs in favor of dismissal.
22         C.     Prejudice to Defendant
23         “To prove prejudice, a defendant must establish that plaintiff’s actions impaired
24   defendant’s ability to proceed to trial or threatened to interfere with the rightful decision
25   of the case.” Pagtalunan, 291 F.3d at 642 (citing Malone v. U.S. Postal Serv., 833 F.2d
26   128, 131 (9th Cir. 1987)). “[T]he pendency of the lawsuit is not sufficiently prejudicial
27   itself to warrant dismissal.” Yourish, 191 F.3d at 991; accord Ash, 739 F.2d at 496.
28   However, “even in the absence of a showing of actual prejudice to the defendant,”

                                                 –4–
                                                                                          20cv830
     Case 3:20-cv-00830-BAS-NLS Document 10 Filed 06/26/20 PageID.392 Page 5 of 5



 1   prejudice is presumed from unreasonable delay. In re Eisen, 31 F.3d at 1452–53. Here,
 2   Plaintiff has failed to respond to both the motion and the OSC and therefore has done
 3   nothing to rebut this presumption. See Swingler, 2019 WL 6620492, at *2.
 4         D.     Availability of Less Drastic Sanctions
 5         This factor examines whether less drastic alternatives to dismissal are feasible given
 6   the circumstances of the case. In re Eisen, 31 F.3d at 1455. “[A] district court’s warning
 7   to a party that [its] failure to obey the court’s order will result in dismissal can satisfy the
 8   ‘consideration of alternatives’ requirement.” Ferdik, 963 F.2d at 1262. Here, the Court’s
 9   OSC clearly instructed Plaintiff to show cause by June 22, 2020, and warned Plaintiff “that
10   failure to timely respond . . . will be considered consent to the granting of Defendant’s
11   Motion and the dismissal of the action with prejudice.” (ECF No. 9.) Thus, the Court has
12   taken meaningful steps to explore alternatives to dismissal. See Henderson v. Duncan,
13   779 F.2d 1421, 1424 (9th Cir. 1986) (“The district court need not exhaust every sanction
14   short of dismissal before finally dismissing a case, but must explore possible and
15   meaningful alternatives.”); see also Swingler, 2019 WL 6620492, at *2.
16   IV.   CONCLUSION AND ORDER
17         For the foregoing reasons, the Court GRANTS Defendant’s Motion to Dismiss
18   (ECF No. 3) and DISMISSES WITH PREJUDICE Plaintiff’s Complaint. The Clerk is
19   instructed to close the case.
20         IT IS SO ORDERED.
21

22   DATED: June 26, 2020
23

24

25

26

27

28


                                                –5–
                                                                                             20cv830
